Citation Nr: 1434756	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO. 12-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his June 2012 VA Form 9 Appeal to the Board of Veterans' Appeals, the Veteran requested a videoconference hearing before a Veterans' Law Judge (VLJ).  However, in subsequent correspondence, including a March 2014 letter, the Veteran requested a hearing before a VLJ traveling to the RO (Travel Board Hearing).  The Veteran has not yet been scheduled for a Travel Board Hearing.  Therefore, the Board finds that a remand to schedule the Veteran for a Travel Board Hearing is required.  See 38 C.F.R. § 20.700 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing at the RO before the Board, according to the date of his request for such a hearing.  Notice of the scheduled hearing should be provided to the Veteran and a copy of such notice must be included in the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



